Title: To George Washington from James McHenry, 1 February 1798
From: McHenry, James
To: Washington, George



Dear Sir.
Philad[elphia] 1 Febry 1798

I have received this moment your letter of the 28th ulto. The land business being with Mr Wolcott I shall give him the letters and see that they are forwarded by to-morrows mail and the inquiry aluded to made of the Deputy Surveyor if found.
Munroe’s memoir has been little read and has made no converts to his party. He has I think sunk in the public opinion. Fauchets publication has done no harm, and has been as little successful as Munroes.
The letter from the late commissioner of the revenue to the house of representatives has produced as yet no effect. It seems to be pretty well understood that they can have nothing to do with its object.
The calm in the house of Representatives has been lately interrupted by an attempt to trench upon the power of the President relative to foreign intercourse and more recently by one member spitting in the face of another; Whether this affair has more meaning than appears I cannot say but the spitter Lion is a great beast.
Not one word direct from our commissioners. To keep alive opposition here and give it more energies, France may neither come to an open war, nor yet require impossibilities. Yours most affectionately

James McHenry

